         Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


GABRIEL PEEPLES,
          Plaintiff
v.                                                             Civil Action No. ________
CLINICAL & SUPPORT OPTIONS, INC.,
          Defendant


         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFF’S APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                        PRELIMINARY INJUNCTION


          This pandemic has taken many victims of different kinds. Absent an injunction,

Defendant Clinical & Support Options, Inc. (“CSO”), a community mental health

organization,1 unnecessarily will create more victims, thereby harming Plaintiff Gabriel

Peeples (“Plaintiff”/”they”/”them”), Peeples’ therapy clients and the public.

          Peeples’ asthma subjects them to increased risk of severe illness associated with

COVID-19. For the first three months of the pandemic, CSO allowed Peeples to telework,

thereby avoiding that increased risk. Now CSO has ordered Peeples to return to the office,

against the express written recommendation of Peeples’ supervisor, Kelly Broadway, and the

advice of Peeples’ health care providers, simply because CSO now wants managers to work in

the office.

          CSO’s refusal to allow Peeples to continue teleworking flies in the face of the

exhortation of the Centers for Disease Control and Prevention (“CDC”) that employers should

“[e]ncourage telework for as many employees as possible” and be “supporting and


1   www.csoinc.org
                                                 1
          Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 2 of 20




encouraging [employees’] options to telework. Infra at n. 8. In so doing, CSO is violating its

obligation under the Americans With Disabilities Act and the Massachusetts Anti-

Discrimination Law to do an individualized assessment of Peeples’ circumstances,

specifically:

          •    Does Peeples have a disability? Yes.

          •    Does that disability place Peeples at greater risk associated with COVID-19? Yes.

          •    Can Peeples do the essential functions of their job with an accommodation that

               avoids that risk? Yes—telework.

          •    Would the accommodation of allowing Peeples to continue to telework impose an

               undue burden on CSO? No--that accommodation succeeded for three months.

      Absent an injunction, Peeples cannot continue to work for CSO. Presumably CSO will

fire Peeples for refusing to come to the office and put their health at greater risk. When that

happens, Peeples will join the ranks of the unemployed and potentially of the homeless, a

result the public interest screams to avoid. And the clients for whom Peeples provides weekly

mental health therapy will lose their therapist, another unnecessary insult to the public

interest.

FACTS

      1. Asthma is associated with greater risks of COVID-19.

          According to the American College of Allergy, Asthma & Immunology, there are two

types of asthma: allergic and nonallergic.2 Allergic asthma is triggered by exposure to an

allergen such as mold or pet dander. Nonallergic asthma is brought on by factors such as

stress, exercise, extreme weather, irritants in the air and certain medications. Peeples has both


2
    https://acaai.org/asthma/asthma-101

                                                 2
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 3 of 20




allergic and nonallergic asthma, but their primary asthma is nonallergic. Verified Complaint

(hereafter “Comp.”) ¶15. Peeples’ asthma is moderate. Id. ¶16.

        The CDC says: “People with moderate to severe asthma may be at higher risk of

getting very sick from COVID-19. COVID-19 can affect your respiratory tract (nose, throat,

lungs), cause an asthma attack, and possibly lead to pneumonia and acute respiratory

disease.”3

        The emerging medical literature supports the conclusion that persons, like Gabriel

Peeples, who have nonallergic asthma actually are at increased risk for severe illness from

COVID-19. That conclusion is reported in a Letter to the Editor entitled “Association of

asthma and its genetic predisposition with the risk of severe COVID-19,” published June 6,

2020 in the Journal of Allergy and Clinical Immunology.4 Ex. 14. 5 In the Letter, by six

Harvard medical scientists, the authors begin by noting: “The Centers for Disease Control and

Prevention currently list asthma as a risk factor for severe illness from coronavirus disease

2019 (COVID-19). This is a logical determination because the non-COVID-19 literature

indicates that patients with asthma have increased susceptibility to viral respiratory infection.”

The authors then observed that “no studies have specifically examined the relationship of

asthma…with incident COVID-19. To address the major knowledge gap, we examined the

relationship of asthma and its major phenotypes [i.e., observable characteristics] with the risk

of developing severe COVID-19.” After describing the patient population data that they

studied, the authors concluded that “…adults with asthma had a higher risk of severe COVID-




3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html
4
  https://www.jacionline.org/article/S0091-6749(20)30806-X/abstract
5
  All exhibits cited herein are exhibits to the Complaint.

                                                    3
         Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 4 of 20




19, which was driven by the increased risk in patients with nonallergic asthma.” Ex. 14 at

329.

         In addition to the heightened risk associated with nonallergic asthma, people with

asthma of either kind are at greater risk of a longer period of intubation associated with

COVID-19. In “Asthma prolongs intubation in COVID-19,” published in the Journal of

Allergy and Clinical Immunology: In Practice in July-August 2020,6 the authors reported that

“[a]sthma was independently associated with prolonged duration of intubation for coronavirus

disease 2019.” Ex. 15. The authors explained that “…among the patients who developed

severe respiratory symptoms requiring intubation, asthma was associated with a significantly

longer intubation time.” Id. The authors concluded that “our study in a large cohort of

patients indicate preexisting asthma as a predictor of intubation duration in COVID-19,

especially in patients younger than 65 years.” Id.

         The two pieces quoted above show that asthma of either kind subjects a COVID-19

patient to a greater risk of longer intubation, and that nonallergic asthma in particular subjects

a person to greater risk of severe illness from COVID-19. Peeples has both kinds of asthma

and is subject to both categories of greater risk.

         To protect employees like Peeples who are at higher risk, the CDC says7:

                 As workplaces consider a gradual scale up of activities towards pre-COVID 19
         operating practices, it is particularly important to keep in mind that some workers are
         at higher risk for severe illness from COVID 19. These workers include
         individuals…with underlying medical conditions. Such underlying conditions
         include…moderate to severe asthma….
At 46.




6
 https://pubmed.ncbi.nlm.nih.gov/32417445/
7
 https://www.cdc.gov/coronavirus/2019-ncov/downloads/php/CDC-Activities-Initiatives-for-COVID-19-
Response.pdf

                                                   4
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 5 of 20




       To address those risks, the CDC recommends: “Encourage telework for as many

employees as possible,” and “supporting and encouraging [employees’] options to telework."

    2. Peeples needs to continue to telework to minimize COVID-19-related risks.

       A. Peeples teleworked successfully from March 18 to May 18.

       Peeples is employed as the Assistant Program Manager at the “Center for Community

Resilience after Trauma” (“CCRT”), a program of CSO. Comp. ¶54. The CCRT program is

located at 1 Arch Place, Greenfield, Massachusetts. Comp. ¶55. In that role, Peeples is

tasked with managing the program’s services, supervising CCRT staff and providing clinical

therapeutic treatment to patients individually and in groups. Comp. ¶56. Peeples also

performs data entry tasks and manages other CCRT operations. Comp. ¶57.

       As COVID-19 cases increased in Western Massachusetts, Peeples learned that their

asthma puts them at higher risk for catastrophic illness if they contract COVID-19. Comp.

¶¶61-63. Guidance from every level of government directs members of the public --

especially those with certain medical conditions like asthma -- to socially distance, avoid

close contact with others and practice vigilant sanitization.8

       On March 18, 2020, Peeples asked CSO to accommodate their asthma by permitting

them to telework. Id. ¶64. CSO said yes. For the next two months Peeples teleworked

successfully. Comp. ¶¶65-72. Specifically, Peeples:

           a. Provided therapy to six outpatient clients, plus weekly case consultations and
              family consults, plus required follow up paperwork;
           b. Provided support to three CCRT clients;
           c. Facilitated two weekly group therapy sessions, along with a weekly
              preparation session for the groups;
           d. Performed one bi-weekly group and monthly group session;
           e. Participated in CCRT staff meetings;

8
  https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/going-
out.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fdaily-life-
coping%2Factivities.html

                                                5
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 6 of 20




           f.   Attended supervision sessions with my CCRT and clinical supervisors;
           g.   Attended an outpatient provider meeting;
           h.   Attended weekly trainings (between 2 and 4 on average)
           i.   On a daily basis, sent and received dozens of emails, including corresponding
                regularly with managers, clients, group members, and managed CCRT
                referrals and requests;
           j.   On a daily basis, participated in several phone calls regarding case and
                collateral consults, referrals and connections to resources;
           k.   Edited the CCRT SharePoint page (an online program resource);
           l.   Researched opportunities for grant funding;
           m.   Planned for Gender-Affirming Grand Rounds (which included writing plans
                and organizing training materials);
           n.   Assisted with the Cultural Responsiveness Training subcommittee (which I co-
                chair);
           o.   Performed data entry and data management for grant reporting;
           p.   Regularly communicated with CCRT staff to provide support and guidance,
                checked in by email, phone and virtual connection platforms.
       Peeples also occasionally performed other tasks remotely during this time. Comp.

¶71. Peeples was complimented for their performance, with no complaints. Comp. ¶72.

       B. Peeples continued to telework successfully from May 18 to June 15.

       On May 14, 2020, CSO announced that it now wanted managers to work in the office

starting May 18th, 2020. Comp. ¶73. On recommendation of their physicians, Peeples asked to

continue teleworking as a necessary accommodation. Comp. ¶¶74-86. CSO said yes again,

and Peeples continued teleworking successfully, through June 15, 2020. Comp. ¶¶87-90.

       C. CSO then denied Peeples’ request to continue to telework.

       On June 15, 2020, Peeples told CSO of their need to continue teleworking. See Comp.

at ¶¶ 91,92. This time, CSO said no, and told Peeples to return to the office starting June 29,

2020. Comp. ¶¶93-106.

       Why did CSO say no? Not because Peeples could not perform the job via telework—

Peeples had done so successfully for three months. Not because Peeples’ telework created an

undue burden for CSO—it had not. Comp. ¶90. Not because the quality of Peeples’ telework

was unacceptable—CSO had praised their performance during this unprecedented time.


                                               6
         Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 7 of 20




Comp. ¶72, 90. Not because Peeples’ job responsibilities were about to change—they were

not. And not because Peeples’ direct supervisor, Kelly Broadway, opposes the request—to

the contrary, Ms. Broadway has repeatedly and emphatically endorsed it. Comp. ¶¶147, 148,

178.

         Most important, CSO did not say no because it conducted an individualized

assessment of Peeples’ circumstances, as the law requires. CSO did not examine the

relationship between Peeples’ asthma and their increased risk associated with COVID-19.

Had CSO done so, presumably one of the three physicians on its staff9 could have explained

that Peeples’ asthma puts Peeples at increased risk of severe COVID-19.

         CSO did none of those things. Instead, it simply decided that it wants all managers in

the office, without regard for Peeples’ individualized continuing need to telework. Comp.

¶¶73,94,97,117. CSO’s Sandi Walters admitted this in an email: “The why behind the

mandate [to work in the office] is that they [management] are not approving work from home

for managers since we need managers in the building and supporting operations.” Comp. ¶94;

Ex. 4.

         D. Peeples is working from the office less productively while harming their own
            health and impairing their ability to serve their therapy clients.


         Given no alternative, Peeples reluctantly returned to working in the office on July 6,

2020. Comp. ¶122. But this made no sense. Every task Peeples performed from the office

was virtual. While sitting in their office, Peeples continued to do work that they had done via

telework outside the office for three months: participating in zoom and phone calls and


9
 https://www.csoinc.org/vision-and-leadership.John Swanson, M.D., Medical Director; Matthew Friedman,
M.D., Associate Medical Director; Alex Altamarino, M.D., Associate Medical Director, Addiction Services.
Pre-discovery, Peeples does not know for a fact, and thus can only infer, that CSO has not consulted its own
physicians in refusing to permit Peeples to telework despite the recommendation of Peeples’ health care
providers.

                                                       7
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 8 of 20




exchanging emails and texts with colleagues and patients. Comp. ¶¶115,116. Outpatient

therapy and staff meetings continued to be virtual. Comp. ¶ 116.

       When CSO denied Peeples’ request to continue teleworking, it assured Peeples it

would provide hand sanitizer, wipes, a private office space and an N95 mask. Comp.

¶¶111,112. But on Peeples’ first day back in the office, CSO failed to deliver as promised.

Comp. ¶¶123-127.

       Working in the office, Peeples must wear a respiratory face mask continuously

throughout the day. Comp. ¶¶129-136. Although their primary responsibilities are interacting

with people virtually, Peeples regularly encounters people inside the office, from staff to

delivery people, who are unmasked or without sufficient face covering. Id. The office is

poorly ventilated. Comp. ¶132. This means respiratory droplets (the primary method of

coronavirus transmission) can linger for longer.10 Consequently, even while masked, Peeples

remains exposed to the risk of COVID-19. Comp. ¶¶132-136.

       Peeples will not remove their mask at work because of the ambient risk of exposure to

COVID-19 and the high risk of severe illness if exposed. Id. The mask substantially impairs

Peeples’ ability to help their clients in remote therapy sessions, because behind a mask

Peeples cannot mirror emotions with clients or project empathy needed for emotional

regulation—the bread and butter of what licensed clinical social workers like Peeples must

do. Comp. ¶¶137-140.

       Working from the office also harms Peeples physically. Masked continuously,

Peeples goes long stretches of time without drinking water or eating. Comp. ¶¶130, 131, 140,

141. Peeples has lost approximately 10 pounds since returning to onsite work. Comp. ¶142.

They suffer from daily stress and exhaustion. Comp. ¶144. Perhaps most alarming, Peeples




                                               8
          Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 9 of 20




had an asthma attack in July 2020 that was triggered by rushing into the office to report for

work. Comp. ¶143.

           E. CSO again denied Peeples’ request to resume teleworking.

           On July 27, 2020, after enduring weeks of these grueling conditions at the office,

Peeples submitted another Reasonable Accommodation Request to resume teleworking.

Comp. ¶145. Peeples supported that request with a letter from their allergist Margaret

Sharron, who reaffirmed that Peeples’ asthma necessitated the telework accommodation. Id.

Peeples’ supervisor, Ms. Broadway, also supported this request, explaining “there is [sic]

currently no tasks assigned to Gabriel that they cannot do from home. I am fully able to

manage all details and tasks that require being on site.” Comp. ¶147

           Nevertheless, on July 29, 2020, CSO denied that request and mandated that Peeples

remain in the office full time. Comp. ¶¶ 149, 156.

           Forced to “choose” between their health and their job, Peeples resigned effective

September 5, 2020. Id. ¶¶168-171:

                   Dear Kelly,
                   It greatly saddens me to send you this letter of resignation. Effective
                   September 5, 2020, I will no longer be working at CCRT as the Assistant
                   Program Manager. As we have discussed, I have asthma, which substantially
                   increases my risk associated with the COVID-19 pandemic. After consulting
                   with my medical providers, I submitted multiple reasonable accommodation
                   requests to work remotely for my safety and wellbeing. CSO’s eventual denial
                   of these requests, after initially granting the accommodation for 4 months, has
                   put my health and safety at risk. The increased stress of working in the office
                   against medical advice and CSO’s failure to maintain a safe environment
                   creates an additional burden on my security and productivity. Because of these
                   reasons, I feel I have no choice but to resign.
                   I have very much enjoyed my time working at CCRT. The work gave me great
                   satisfaction, and I appreciate the opportunity to work with the amazing staff
                   that makes up CCRT and the Greenfield office. Please let me know if there are
                   any ways that I can help with my transition out of this position. I appreciate all

10   https://www.nytimes.com/2020/07/09/health/virus-aerosols-who.html

                                                      9
      Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 10 of 20




                 of your help and support during this already challenging time. I would
                 welcome the refusal of this resignation if working from home is made
                 available to managers and staff for our safety and health.
Ex. 10.

          After Peeples submitted this revised offer of resignation, CSO’s Sandi Walters told

Peeples that CSO had begun to offer telework as an accommodation to some managers.

Comp. ¶174. In addition, Peeples’ supervisor Ms. Broadway weighed in again with full-

throated support for Peeples to resume teleworking, in an email to Ms. Walters. Ms.

Broadway’s remarkable email warrants quotation in full:


                 Would you be willing to share this with KP [Senior Vice President of
                 Programs Karen Poisson] & KJ [CEO Karin Jeffers], please? And of course
                 add to it/edit if something feels not helpful.
                 Thank you.
                 Reasons to accommodate Gabriel Peeples work from home request:
                 ·     They will be licensed by the end of this year as LICSW and can
                 supervise the other CCRT clinicians.
                 ·     They are bilingual English/Spanish
                 ·     They are trained in TF-CBT which is great for working with people with
                 trauma (all the ppl CCRT serves)
                 ·      They are currently being trained in an new evidenced-based therapy for
                 kids, PSB-CBT (problematic sexual behavior) through a learning collaborative
                 with our CAC.
             o Half of the reports (totalling 86) that both FC & HC CAC’s got last year were
               for child-on-child problematic sexual behavior. All 3 CCRT clinicians are
               getting trained and they will be the only clinicians in this service area who are
               trained in this EBP. Once they complete their training, they can then become
               trainers for agency (if needed).
             o Gabriel is an excellent facilitator & trainer. They are thoughtful, intuitive,
               always prepared, and very tech savvy.
                 ·      They identify as Gender non-binary and this is crucial for creating safety
                 and trust when serving Gender Queer clients. Hate-motivated crime is rising
                 for LGBTQ folks.
                 ·     They are extremely knowledgeable about LGBTQ resources in our
                 service area.

                                                 10
      Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 11 of 20




             ·     They have exceeded productivity since they began their outpatient hours
                 ·     They have agreed to serve as the Chair for the training workgroup within
                 the Cultural Responsive Committee.
                 ·       They are co-facilitating Gender-Affirming Grand Rounds with Jen
                 Malcolm-Brown and, in addition to being a skilled facilitator, their knowledge
                 in this area about trends, language, resources, skills/tools in supporting
                 LGBTQ folks, and LGBTQ rights has already proven to be quite helpful to the
                 staff that attend this grand rounds.
                 ·      They have set up pivot tables in excel to more easily capture trends
                 within CCRT services related to crime/victimization, demographics, services
                 provided, and number of quarters served. This also allows me to report data for
                 grant apps more quickly.
                 ·       CCRT has a really solid staff team right now; the diversity in our skill
                 sets, interest areas within our work, and knowledge is very complementary.
                 We know each other’s strengths and learning curves and support each other in
                 our learning and growing. I do not want to see this disrupted as it impacts the
                 effectiveness of our work as a team.
                 ·     I’d like really like to be able to do my job of working with and for
                 victims of crime, strengthening collaborative relationships with other
                 providers, and exceeding funding service requirements rather than spending
                 more time on-boarding & training.
                 ·      There is currently no part of their assigned work for CCRT & outpatient
                 that they could do more effectively from home where they feel safe, they don’t
                 have to wear a mask, or eat lunch in their car.
                 Gabriel is immensely valuable to CCRT and CSO. We do not want to lose
                 them. Please. Comp. ¶178.
Ex. 11.
          F. Peeples renewed their request to resume teleworking after learning CSO is
             now permitting some managers to telework.


          Based upon CSO’s apparent change in policy to allow some managers to telework,

and Ms. Broadway’s repeated endorsement of Peeples’ request, Peeples emailed Ms.

Broadway on August 28, 2020 repeating their request to telework and rescinding their

previous offer of resignation (which CSO had not accepted):

             Dear Kelly,

             I am writing to rescind my August 10, 2020 (3:55pm) email in which I expressed

                                                11
      Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 12 of 20




             that I felt compelled to resign, effective September 5, 2020, because CSO had
             denied my request to continue teleworking.

             As you know, I love my work and have enjoyed my time at CCRT. In fact, in my
             August 10 email I wrote that "I would welcome the refusal of this resignation if
             working from home is made available to managers and staff for our safety and
             health." I have learned recently that CSO is now providing some managers with
             the opportunity to telework. This seems to me to be a change in the "all-managers-
             must-work-in-the-office" policy that CSO said it had adopted a few months ago.
             Given that, I am writing to renew my request that I be permitted to continue
             teleworking as I had for three months. Recently, I've had to tell clients that my
             situation here is uncertain. That is not good for my clients, for CCRT, or for CSO.

             I can and want to continue to serve my clients and to work with my colleagues.
             But my continuing to come into the office against medical advice is harming me,
             and is not sustainable. In the interest of being a good team player, I will, if
             necessary, come into the office next week. I would hope that CSO will promptly
             grant my request to telework so that I don't have to come into the office next week.
             Otherwise, as of Tuesday, September 8, I will stop coming into the office and will
             resume meeting with clients and participating in office meetings remotely via
             zoom or phone.
Ex. 12.

          G. CSO denied Peeples’ latest request to renew teleworking.

          On Tuesday, September 1, CSO’s Sandi Walters called Peeples to say that CSO was

denying Peeples’ August 28 request to resume teleworking. Comp. ¶181. In this call, Ms.

Walters said at one point that CSO was not allowing managers to work remotely. Comp.

¶182. This statement conflicted with Ms. Walters’ statement to the managers in the phone

call of August 27. Comp. ¶183. When Peeples pressed Ms. Walters on this contradiction,

Ms. Walters responded simply that CSO would not allow Peeples to work remotely. Comp.

¶184. In telling Peeples that CSO would not allow Peeples to work remotely, Ms. Walters

again made no reference to any individualized assessment that CSO had done of Peeples’

situation and of the connection between Peeples’ asthma and the related increased risk of

serious illness associated with COVID-19. Comp. ¶185.

          Shortly after the September 1, 2020 phone call, Peeples emailed Ms. Walters:


                                                12
      Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 13 of 20




                 Dear Sandi,

                 Thank you for calling me today at around 9:35am to tell me that CSO is
                 denying my most recent request (August 28, 2020 at 3:56pm) to return to
                 telework for my health and safety. You said that CSO is not allowing
                 managers to work from home. This was contrary to what you said in the
                 August 27 phone call with managers. When I pressed you on this in our call
                 this morning, you responded that CSO would not allow me to do so. (In fact,
                 today my clinical supervisor, Jen Malcolm-Brown, is working from home.)
                 You then asked if I still plan to rescind my resignation.

                 As I said in my August 28 email, I’ve rescinded my resignation and intend to
                 keep working—this week in the office (despite the continued risk to my
                 health), and via telework starting September 8. I will proceed as I said in my
                 August 28 email. Thank you.

                 Sincerely,
                 Gabriel (they/them)
Ex. 13.
This request for a temporary restraining order follows.

ARGUMENT

    I. PEEPLES IS ENTITLED TO A TEMPORARY RESTRAINING ORDER AND
       PRELIMINARY INJUNCTION

    A. Complainant satisfies the criteria for a temporary restraining order.

          The Court may issue a temporary restraining order or preliminary injunction after

considering: "the movant's likelihood of success on the merits"; "whether and to what extent

the movant will suffer irreparable harm" in the absence of injunctive relief; "the balance of

[relative] hardships," that is, the hardship to the nonmovant if enjoined as opposed to the

hardship to the movant if no injunction issues; and "the effect, if any, that an injunction [or

the lack of one] may have on the public interest." See, Corp. Techs., Inc. v. Harnett, 731 F.3d

6, 9 (1st Cir. 2013).

          The First Circuit has found that “the heart of this test is the second and third steps,

which present the question whether the harm caused to plaintiff without the injunction, in


                                                  13
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 14 of 20




light of the plaintiff’s likelihood of eventual success on the merits, outweighs the harm the

injunction will cause defendant.” Vargas-Figueroa v. Saldana, 826 F.2d 160,162 (1st Cir.

1987) (citing Massachusetts v. Watt, 716 F.2d 946, 953 (1st Cir. 1983); SEC v. World Radio

Mission, 544 F.2d 535, 541 (1st Cir. 1976)). While likelihood of success is critical in this

analysis, the Court “need not predict the eventual outcome on the merits with absolute

assurance.” Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996).

Rather, it need only find that there is a “strong likelihood” that the Plaintiff will eventually

prevail. Sindicato Puertorriqueño de Trajabadores v. Fortuño, 699 F.3d 1, 10 (1st Cir. 2012).

Peeples meets their burden on each factor.



     1. Peeples will suffer irreparable harm absent a temporary restraining order or an
        injunction.

        Absent a TRO, presumably CSO will fire Peeples for refusing to continue working in

the office—an unsustainable scenario for Peeples that threatens their health. Through counsel,

CSO has reiterated that it does not approve of Peeples’ teleworking on September 8, and that

if Peeples tries to do so, “CSO will enforce its applicable policies,” implying termination.

Termination will mean the loss of Peeples’ health care coverage during a pandemic that

places Peeples’ at increased risk because of Peeples’ disability. It will create the spectre of

long-term unemployment during a pandemic that has swelled the unemployment rolls.11

Unemployed, Peeples will become housing unstable and possibly homeless, which further




11 The unemployment rate in Massachusetts soared to 14.5% in July 2020 – one of the highest rates in the
country. See, U.S. Department of Labor report, available at:
https://www.scribd.com/document/470996648/Unemployment-Insurance-Weekly-Claims

                                                      14
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 15 of 20




increases their risk of COVID-19.12 All of this is in addition to the emotional injury and

reputational damage Peeples will incur.

     2. Peeples’ irreparable harm absent an injunction far outweighs the nonexistent
        harm to CSO from granting the injunction.

        CSO suffered no harm while Peeples teleworked successfully for three months.

Allowing Peeples to continue teleworking will not harm CSO. CSO’s Ms. Broadway, who

supervises Peeples, supports their request.

        CSO’s position is that Peeples—despite their asthma and associated COVID-19

risks—must come to the office because CSO wants all managers in the office. As CSO’s

Sandi Walters wrote: “I don’t think work at home will be approved because it is not being

approved for managers.” Ex. 8. That blanket policy violates CSO’s obligation to do an

individualized assessment. It has nothing to do with avoiding harm to CSO. There has been,

and will be, no harm to CSO from Peeples continuing to telework. See, Packaging Indus.

Group, Inc. v. Cheney, 380 Mass. 609, 616-617 (1980).

        Furthermore, it is stunning that CSO, a provider of mental health services, would be so

brazen in its disregard for the health of one of its own providers. Were one of CSO’s mental

health clients being subjected to similar treatment by an employer, surely CSO would go to

bat for that client and demand the very individualized assessment that CSO is denying

Peeples.




12
  Noting the correlation between housing instability and negative health outcomes, leading health officials
believe evictions exacerbate the COVID-19 public health emergency. See,
https://www.opportunityhome.org/wp-content/uploads/2020/08/Health-Housing-OSAH-Letter-FINAL-8.6.pdf

                                                     15
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 16 of 20




     3. Peeples is likely to prevail on the merits.

     Peeples likely will prevail on their claims that CSO violated their rights under the

Americans with Disabilities Act and M.G.L. c. 151B by unjustly refusing their request for the

reasonable accommodation of continuing to telework.

        To prevail on such a claim under the ADA, Peeples must establish that they (1)

suffered from a disability as defined by the ADA; (2) was otherwise qualified to perform the

essential functions of their employment with or without reasonable accommodation; and (3)

was subject to an adverse employment action, such as an unreasonable refusal to make an

accommodation of their disability. Carroll v. Xerox Corp., 294 F.3d 231, 237 (1st Cir.2002)

(emphasis added). Peeples satisfies each element.

                 a. Peeples’ asthma is a “disability” under the ADA.

        Peeples has asthma, which was categorized as severe when Complainant was younger

and is currently deemed “moderate.” Comp. ¶¶16,17. Complainant’s asthma is a qualifying

disability because it is a medical condition that substantially limits one of their major life

activities, i.e., breathing. 42 U.S.C. §12102(1); Comp. ¶¶13-34.

        Peeples’ asthma entitles them to request a reasonable accommodation. That Peeples’

accommodation request stems from the advent of COVID-19 is consistent with the

protections of the ADA. A federal district court recently ruled that a proper disability

determination logically must consider an employee’s serious underlying conditions “in light

of the pandemic’s existence.” Silver v. City of Alexandria, et al., 2020 WL 3639696, (W.D.

La 2020) (July 6, 2020).13 Thus, Complainant’s asthma is a qualifying disability that entitles

them to a reasonable accommodation.


13
  The Court granted Plaintiff, a disabled city council member, a preliminary injunction allowing him to appear
for meetings by phone during the pandemic: “Neither the ADA…contain[s] any language to limit application to

                                                      16
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 17 of 20




                  b. Peeples is qualified to perform the essential functions of their job with
                     the requested reasonable accommodation.

         For three months Peeples performed the essential functions of their job (and more) via

telework. Peeples’ immediate supervisor, Ms. Broadway, has repeatedly and strongly

supported this request. Better evidence of Peeples’ qualification to perform the job and the

reasonableness of the requested accommodation is hard to imagine.

                  c. CSO’s refusal to allow Peeples to continue to telework is unreasonable.

         Continuing to allow Peeples to telework would not unduly burden CSO. Furthermore,

what CSO proposed as an “accommodation” was nothing of the kind. Even had CSO

delivered on its promised hand wipes, sanitizer, a face mask and a separate work space in the

office, these items would not have addressed the risk to Peeples of regularly confronting

unmasked people in Peeples’ private office space and common areas of the agency. These

items also would not ameliorate the physical and emotional strain of wearing a face mask all

day long or the impediments to Peeples’ job performance. In the office, Peeples simply cannot

avoid the elements that place them, with their asthma, at increased risk.

                  d.       CSO failed to engage in an interactive dialogue.

         The EEOC regulations state that: "To determine the appropriate reasonable

accommodation it may be necessary for the [employer] to initiate an informal, interactive

process with the [employee] in need of accommodation. This process should identify the

precise limitations resulting from the disability and the potential reasonable accommodations

that could overcome those limitations." 29 C.F.R. § 1630.2(o)(3).



certain environmental or health-related situations. It makes complete sense to say that any application of these
laws to these facts must be based upon a factual analysis that considers the totality of Mr. Silver's health
circumstances in conjunction with one's social circumstances. Call it a totality of the circumstances evaluation.
The determination of a qualifying disability in this case cannot be looked at in a vacuum…[G]enerally, the
pandemic is the unprovided-for case. In sum, consideration of Mr. Silver's documented serious underlying

                                                        17
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 18 of 20




         The interactive process "requires a great deal of communication between the employee

and employer." García-Ayala v. Lederle Parenterals, Inc., 212 F.3d 638, 648 n.12 (1st Cir.

2000), citing Criado v. IBM Corp., 145 F.3d 437, 444 (1st Cir.1998). Once the employer

knows of the disability and the employee's desire for accommodations, the employer has the

burden to request additional information that the employer believes it needs in order to

fashion a reasonable response. Taylor v. Phoenixville School District, 184 F.3d 296, 315. (3rd

Cir. 1999). Both parties then have a duty to assist in the search for an appropriate reasonable

accommodation and to act in good faith. Id. at 312. It requires bilateral cooperation and

communication. See Enica v. Principi, 544 F.3d 328, 339 (1st Cir.2008). Both the employer

and the employee must engage in good faith. Empty gestures by the employer are not good

faith. See E.E.O.C. v. Kohl’s Dep’t Store Inc. 774 F.3d 127, 131 (1st Cir. 2014).

         CSO fell far short of meeting its interactive-process obligation. Simply deciding

unilaterally that “I don’t think work at home will be approved because it is not being

approved for managers” (Ex. 8) violated CSO’s duty to engage in an interactive process.14

Mechanically applying that policy to Peeples without regard to Peeples’ asthma and its

associated COVID-19 risks further violated that duty. Engaging in such a process in good

faith would have required CSO to understand the basics of the relationship between asthma

and COVID-19, as reported in the two attached medical journal pieces. Exs. 14,15. Had CSO

done so, it would have understood its obligation to allow Peeples to continue to telework,


medical situation, in light of the pandemic's existence, is the proper way to make the disability determination
here. It is not the reverse, as the defense suggests.” Silver, supra, at 4.
14 “The possibility of working at home…should be considered in evaluating whether an employer can reasonably

accommodate an individual's need to be away from the workplace. If a qualified individual can perform the
essential functions of his/her position from an off-site location without posing an undue hardship on the
employer, such accommodation may be reasonable. Such a determination depends on the nature of the job, the
individual and the handicap.” MCAD Guidelines: Employment Discrimination on the Basis of Handicap Chapter
151B, § X.B (1998). These guidelines represent the MCAD's interpretation of G.L. c. 151B, and are entitled to
substantial deference, even though they do not carry the force of law. Dahill v. Police Dept. of Boston, 434 Mass.
233, 239, (2001).

                                                       18
       Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 19 of 20




rather than simply ask “Do you think we will lose them?” Ex. 8. See, e.g., Smith v. Bell

Atlantic, 63 Mass. App. Ct. 702 (2005), (Allowing a disabled employee to work from home

would be a reasonable accommodation under G.L. c. 151B.)

        For these reasons, Complainant is likely to prevail on their claims for unlawful

discrimination under the Americans with Disabilities Act and G.L. c. 151B.

    4. The public interest will be served, not be adversely affected, by an injunction.

       An injunction will protect Peeples, a person with asthma, from unnecessary exposure to

COVID-19 related risks; preserve their employment, thereby avoiding adding to the bloated

unemployment rolls; preserve Peeples’ income, thereby avoiding adding to the ranks of the

housing unstable; and keep Peeples out of the public sphere and in a safe private place suitable

for telework.

       This injunction also will serve those clients who receive weekly therapy from Peeples.

Interrupting those services, particularly during this pandemic that creates additional burdens on

those already struggling with mental health issues, runs counter to the sensible and

compassionate administration of public health.

       All of those benefits of the injunction serve the public interest, not harm it. The CDC15

and the EEOC—the agencies charged with protecting the public’s health and employment—

already expressly encourage employers to seek out opportunities for all employees to telework

rather than commute to a physical workspace. Peeples’ asthma makes telework an imperative.

       This injunction will promote the public interest by protecting Peeples’ health and

employment during the pandemic.




                                                 19
         Case 3:20-cv-30144-KAR Document 2-2 Filed 09/03/20 Page 20 of 20




CONCLUSION

           For the foregoing reasons, Plaintiff Gabriel Peeples requests that this Court issue

injunctive relief requested in this motion and order Defendant Clinical & Support Options,

Inc., to grant Peeples’ request to continue to perform their job through telework, and not be

required to work in Defendant’s physical office during the pandemic, pending further order of

the Court.

Dated: September 3, 2020                            THE PLAINTIFF

                                                    By their attorneys,


                                                    ___ ____________
                                                    Douglas B. Mishkin
                                                    BBO # 569423
                                                    Heisler, Feldman & McCormick, P.C.
                                                    293 Bridge Street, Suite 322
                                                    Springfield, MA 01103
                                                    Cell (202) 361-8793
                                                    dmishkin@hfmgpc.com

                                                    _____________
                                                    Christa Douaihy
                                                    (Application forthcoming)
                                                    BBO # 569069
                                                    Heisler, Feldman, & McCormick, P.C.
                                                    293 Bridge Street, Suite 322
                                                    Springfield, MA 01103
                                                    Cell (917) 208-5829
                                                    cdouaihy@hfmgpc.com




15
     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-response.html

                                                     20
